PER CURIAM:
R.M., the biological mother of three-year-old T.M., appeals from an order of the trial judge terminating her parental rights. The relevant facts are set forth in the order of the trial judge which is attached to this opinion as an Appendix, and made a part hereof.
In our view, the trial judge dealt thoughtfully and responsibly with a very difficult case. He conscientiously applied the statutory standards to the record before him. The judge concluded that notwithstanding the mother’s evident love for her daughter, termination of the mother’s parental rights was in the child’s best interest.
The judge’s conclusion has ample support in the record. The evidence showed, and the judge found, inter alia, that the mother “suffers from a drug addiction which has taken a physical and mental toll upon her.” The judge “credit[ed]” the mother “for recognizing her addiction and making attempts to kick her drug habit,” but observed that while “she has made progress in the drug treatment programs undertaken, as often she has relapsed. Because of her addiction she has been unable to take care of T.M.’s physical, mental and emotional needs.”1 In contrast to “the birth mother’s failure to recover strongly enough to offer herself as a viable parent for” the child, the judge stressed the fact that the child had lived for most of her three years with her godmother, who “is committed to caring [for] and rearing” the child, who plans to adopt her, and whom the child “treats ... as her mother.” The only remaining figure in this dramatis personae was an aunt of the natural mother, with whom the child had had only minimal contact, and whom the mother recommended only as an interim custodian until she herself might one day assume custody. All told, the judge concluded that
*952to uproot T.M. from her home and family of three years and place her with an aunt with whom she has had little contact in [the] hope that her mother will [some day] be able to care for her would be contrary to her interests in continuity of care and caretakers and [would] defeat [her] well-founded integration into the stable provident home she currently enjoys.[2]
The scope of our review of the judge’s decision is limited. We may set aside his findings of fact only if they are clearly erroneous. In re L.W., 618 A.2d 350, 359 (D.C.1992). The determination whether the best interests of the child warrant termination of the mother’s rights is confided to the sound discretion of the trial court. In re L.B., 631 A.2d 1225, 1230 (D.C.1993). The mother has failed to meet the exacting “clearly erroneous” standard with respect to the judge’s findings, and she has not shown that the judge abused his discretion in granting the motion to terminate her rights. The reasonableness of the judge’s concern about the harm that could come to the child if she were uprooted from her stable home, in favor of an at-best interim placement elsewhere, finds appellate support in our recent decision in In re L.L., 653 A.2d 873, 883-84 (D.C.1995). In the circumstances of this case, the trial judge reasonably concluded that the pain of this unfortunate mother, genuine and severe as it appears to be, cannot be permitted to imperil the well-being of her daughter. Accordingly, and substantially for the reasons stated by the trial judge, we affirm the order on appeal.

Affirmed.

3


APPENDIX
SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
FAMILY DIVISION
In the Matter of T.M.
Docket NO. N-836-92 SOCIAL FILE 190-745

ORDER

This matter came before the court on the guardian ad litem’s January 7, 1994 motion *953for termination of parental rights, pursuant to D.C.Code § 16-2353.
I. Statement of the Case
In August of 1992, the D.C. Police arrived at the house where T.M., the respondent and R.M., her birth mother, were living in Washington, D.C., because the police had been contacted by a social worker from Virginia who claimed that R.M. had threatened to hurt T.M. Neglect charges were filed against R.M., and R.M. arranged to have T.M. placed with J.T., a family friend and T.M.’s godmother. An initial hearing was held before Commissioner Paul Buxbaum at which R.M., respondent’s birth mother was apprised of the charges and assigned counsel, Robert Warner. Theresa McClendon was assigned as T.M.’s guardian ad litem. Commissioner Buxbaum ordered that R.M. be allowed supervised visitation and that she cooperate with the social worker assigned to the case. In addition, T.M. was ordered to undergo a physical exam and R.M. was ordered to undergo weekly drug testing. The case was continued for status on September 18, 1992 before the Honorable Robert S. Tignor.
On September 18, 1992, R.M. stipulated that T.M. was a neglected child pursuant to D.C.Code § 16 — 2301(9)(C). A disposition hearing was set for November 9,1992 before the Honorable Noel A. Kramer. At this hearing, T.M. was placed with J.T. who eventually became her foster mother. R.M. was ordered to continue weekly drug testing and the case was continued for disposition until April 7, 1993. Following this review, counsel for both birth mother and respondent withdrew and new counsel were assigned. Virginia Stith replaced Robert Warner as counsel for the birth mother and Marion Baurley replaced Theresa McClendon as guardian ad litem.
The present matter comes before the court upon a motion to terminate parental rights pursuant to D.C.Code § 16-2353, filed by T.M.’s guardian ad litem on January 7, 1994. A hearing was held on T.M.’s motion to terminate parental rights on March 17, 18, 21, 22 and 24, 1994. Marion Baurley, Esq., guardian ad litem, appeared on behalf of T.M. Virginia Stith, Esq., attorney for T.M.’s birth mother, appeared on behalf of R.M. R.M. was present for the hearing.
II. Termination of the Parent/Child Relationship
A. Jurisdiction
This court has jurisdiction over this matter pursuant to D.C.Code Section 16-2353(a). On September 18, 1992, R.M. stipulated that T.M. was neglected pursuant to D.C.Code § 16 — 2301(9)(C). Judge Kramer continued the respondent’s private placement with T.M.’s godmother, J.T. On January 7, 1994, T.M.’s guardian ad litem filed motion for the termination of the parent child relationship. As more than six months have lapsed between the finding of neglect and filing of motion for termination of the parent and child relationship, the motion is timely under D.C.Code § 16-2354(b).
B. Notice
Because the mother was present at the hearing, there is no issue of notice to her.
C. Findings of Fact and Conclusions of Law
The court may terminate the parent and child relationship “when the judge finds from the evidence presented, after giving due consideration to the interests of all parties, that the termination is in the best interests of the child.” D.C.Code § 16-2353(a) (1989 Repl.). In determining whether it is in the best interest of the child to terminate the parent child relationship, D.C.Code § 16-2353(b) (1993 Supp.) requires consideration of several factors:
(1) The child’s need for continuity of care and caretakers and for timely integration into a stable and permanent home, taking into account the differences in the development and the concept of time of children of different ages;
R.M. met J.T. when R.M. was staying at a shelter where J.T. volunteered on weekends. R.M. stayed at the shelter for five months following the birth of her child, T.M. during which time R.M. and J.T. became close. One afternoon while volunteering at the shelter, *954J.T. received a phone call from R.M. asking her if she would meet her and take care of her daughter because of her inability at the time. R.M. left T.M. with J.T. and told her that she would be in touch with her.
T.M. stayed with J.T. for three months while R.M. underwent drug rehabilitation. When R.M. finished the program, she again took custody of T.M. However, after a couple of weeks, in December of 1991, R.M. called J.T. asking her to care for T.M. again. J.T. agreed, and picked T.M. up at R.M.’s aunt’s house. This time, J.T. took care of the respondent for another three months. A pattern developed whereby R.M. asked and J.T. agreed to care for T.M. when she was unable because of drug abuse or efforts at rehabilitation.
Although the parties were close when the arrangement began, the relationship deteriorated as J.T. became closer to T.M. and wished to be her full time caretaker. R.M. made J.T. godmother to T.M. and turned to J.T. rather than her own family to care for her child in her absence. R.M. thought of J.T. as a mother, and believed that she would always support her efforts to overcome her drug addiction and reclaim custody of her child. Over time, however, the parties developed conflicting agendas. As J.T. became more bonded to T.M., she discontinued the liberal visitation she had once encouraged. J.T. required R.M. to arrange visits through D.H.S. rather than allowing R.M. to call her directly to see T.M. In addition, J.T. stopped allowing R.M. and her friend Y.M. take T.M. to church on Sundays. Naturally, R.M. felt betrayed when she learned of J.T.’s intention to adopt T.M. However, while R.M.’s feelings may be natural, she did little to develop a relationship with T.M. She did not arrange visitation through D.H.S. and has only seen her a handful of times since August of 1992.1 J.T. and T.M. have now bonded to the exclusion of R.M., and T.M. treats J.T. as her mother.
T.M. has lived with J.T. at her house for most of her three years. J.T. works for the Department of Justice and provides for day care for T.M. while she is working. From the testimony and the exhibits presented, the court finds that T.M. has adjusted well to her life with J.T. and is comfortable in her home.
On the other hand, T.M. has not lived with her natural mother since she was an infant. When T.M. was in her mother’s custody she lived in a number of places, including the shelter where she met J.T. T.M. also lived at her mother’s Mend’s house on 5th Street, N.W., and briefly with her aunt and J.T. R.M. is currently incarcerated and without employment. It is unclear where R.M. will live when she is released from prison.
Over the three years, R.M. has had sporadic contact with her daughter. While sober, R.M. made great efforts to care for her child, however during periods of relapse, she has counted on J.T. to provide a home and to care for J.T. The court recognizes and commends R.M. for desiring to turn her life around. She aspires to remain sober and find gainful employment. But without current employment or an apartment, and by her present incarceration it is uncertain that she will ever be prepared to have custody of T.M. Instead, she intends for her sister, T.J. to care for T.M. until she is able to do so. The court finds that to uproot T.M. from her home and family of three years and place her with an aunt with whom she has had little contact in hope that her mother will someday be able to care for her would be contrary to her interests in continuity of care and caretakers and defeat well founded integration into the stable provident home she currently enjoys.
From all accounts, J.T. has provided a stable home environment for T.M. and the court finds that J.T. has demonstrated that she is committed to caring and rearing T.M. J.T. plans to adopt T.M. following the outcome of this trial. The court finds that termination of R.M.’s parental rights would *955enable J.T. to move forward with adoption of T.M. and ensure permanent placement in her present stable environment.
(2) The physical, mental and emotional health of all individuals involved to the degree that such affects the welfare of the child, the decisive consideration being the physical, mental, and emotional needs of the child;
T.M. is a bright, happy child in excellent physical health. She has been described as friendly, caring and loving and as one who is quick to help someone in need. She has been described as a very well-adjusted child, and the court finds that all of her physical, mental and emotional needs are currently being met.
R.M. suffers from a drug addiction which has taken a physical and mental toll upon her. The court credits her for recognizing her addiction and making attempts to kick her drug habit. While she has made progress in the drug treatment programs undertaken, as often she has relapsed. Because of her addiction she has been unable to take care of T.M.’s physical, mental and emotional needs.
The court finds no evidence she will permanently overcome her addiction. Thus the evidence is against reunification.
The court has little evidence to assess the emotional, physical and psychological health of the other parties involved. J.T. and her children seem to be in good health, and no one reported any health problems.
(3) The quality of the interaction and interrelationship of the child with his or her parent, siblings, relative and/or caretakers, including foster parent;
T.M. has had very little contact with her natural mother and extended family since T.M. went to live with J.T. Witnesses who have seen R.M. with T.M. described their relationship as loving, and it is clear from the testimony that R.M. cares for her child very much. However, it is also clear that T.M. is not bonded to her mother and natural family to the extent she is with J.T. and her foster family. T.M. has had sporadic visits with R.M. and her family over the years, and has spent some holidays with her extended family. She has met her siblings, a fourteen year old brother, who lives with his father, and a seven year old sister who lives with R.M.’s aunt.2 She has met her aunt and great aunt, with whom she also briefly lived, and she has also met her uncles. All seem to express an interest in the welfare of the respondent.
R.M. urges the court to place T.M. with her sister T.J. who has had at most, eight visits with the respondent over the last three years, and who has only come forward and expressed interest in obtaining custody of T.M. since the petition for termination was filed. R.M.’s extended family has not been a consistent part of T.M.’s life and it is unlikely that T.M. has developed any bond with them given the scant number of visits between the parties over the years. They have not been a constant source of support and nurturanee as have J.T. and her family.
T.M. has developed a strong bond and close relationship with her foster family. T.M. considers J.T. to be her mother, and calls J.T.’s husband, “Pop-pop”. In addition, she is close with J.T.’s daughter, son and grandson. She also gets along well with J.T.’s great aunt. T.M. considers J.T. to be her mother, and J.T. performs all maternal functions. The court finds that T.M. would be damaged rather than helped if she were removed from her current placement.
(3A) The child was left by his or her parent, guardian, or custodian in a hospital located in the District of Columbia for at least 10 calendar days following the birth of the child, despite a medical determination that the child was ready for discharge from the hospital, and the parent, guardian or custodian of the child has not taken any action or made any effort to maintain a parental, guardianship, or custodial relationship or contact with the child;
T.M. was not left in a hospital by her parent or guardian following her birth.

(4)To the extent feasible, the child’s opinion of his or her own best interests in the matter; and

*956Because the respondent is so young, it is impossible to determine his opinion of what is best for her in this matter. The court does note that there was strong evidence presented at the hearing to indicate that she has bonded positively with J.T.
(5) Evidence that drug-related activity continues to exist in a child’s home environment after intervention and services have been provided pursuant to section 106(a) of the Prevention of Child Abuse and Neglect Act of 1977. Evidence of continued drug-activity shall be given great weight.
While the record indicates that the birth mother has steadily used drugs, with intermittent efforts at recovery, the record contains no evidence that drug related activity existed in her home.
III. Conclusion
Both the birth mother and foster mother love T.M. very much and want what is best for the child. The court is charged with determining whether it is in the best interests of T.M. to terminate her relationship with her birth mother. Upon evaluation of the statutory factors, and in consideration of the evidence adduced at hearing on the guardian’s motion, the court finds it is in T.M.’s best interest to terminate R.M.’s parental rights and allow for the respondent to be adopted by her foster mother. The court is distressed that D.H.S. did little to assist R.M. and little to pursue reunification, but this factor is inconsequential when considered next to the birth mother’s failure to recover strongly enough to offer herself as a viable parent for T.M. R.M. has not had significant interaction with T.M. over the three years. T.M. is now rooted in a safe and loving household with J.T., and the court concludes by clear and convincing evidence that it is in T.M.’s best interest for the court to terminate the parent and child relationship between the respondent and her birth parent, R.M.
Accordingly, it is this 6th day of June, 1994,
ORDERED that the guardian ad literh’s motion for termination of the parent child relationship is granted; and it is
FURTHER ORDERED that the parent and child relationship between the respondent’s birth mother, T.M., and the respondent, R.M., is terminated; and it is
FURTHER ORDERED that R.M. is divested of all legal rights, powers, privileges, immunities duties and obligations vis-a-vis T.M. provided the right of the respondent to inherit from his birth parents shall not be terminated unless and until a final decree of adoption is entered. D.C.Code § 16-2361(a). /s/Stephen G. Milliken STEPHEN G. MILLIKEN JUDGE
Copies mailed to:
Ms. Marion Baurley, Esq.
514 10th Street, N.W., Ninth Floor
Washington, D.C. 20004
Ms. Virginia Stith, Esq.
215 Careybrook Lane
Oxen Hill, MD 20745

. At the time of the hearing on the motion to terminate her parental rights, the mother was incarcerated pending sentencing for what she called "drug trafficking,” and for willful failure to appear in court. It was for these reasons that she asked that her daughter be placed with the child's aunt.


. This case is wholly unlike In re T.J., 666 A.2d 1 (D.C.1995), in which the court has held that "a parent’s choice of a fit custodian for the child must be given weighty consideration which can be overcome only by a showing by clear and convincing evidence, that the custodial arrangement and preservation of the parent-child relationship is clearly contrary to the child's best interest.” Id., at 16. To be sure, there is superficial similarity between the cases in that, in each of them, the mother asked that the child be placed with an aunt (in T.J. a great-aunt). In T.J., however, the child had spent some twenty-five weekends with the great-aunt, and had "interacted] warmly with the individuals in [that] home, especially his sister” who was in the great-aunt’s custody. Moreover, in T.I., the mother sought to designate the great-aunt as the child’s permanent or at least long-term custodian (the mother conceding her inability to care for the child). In the present case, by contrast, the mother envisages the aunt 6 as only an interim caregiver. Finally, in this case, as distinguished from T.J., no issue was ever raised as to the standard of proof by which the mother’s choice of custodian is evaluated against the overarching criterion of the child’s best interest.


. Pointing to the judge’s finding that the social worker from the Department of Human Services did not carry out his responsibilities in a satisfactory manner, see note 1 to the judge’s order, infra, at 954, the mother argues that "a parent’s parental rights should not be stripped from [her] where services provided by DHS prove to be inadequate.” We share the judge’s concern about the performance of the agency, but that consideration cannot be dispositive. We recently reiterated in In re LX,., supra, that the overriding consideration is the best interest of the child and that parental rights must sometimes be terminated regardless of the defaults of public agencies. 653 A.2d at 882. ”[T]he child cannot be punished for the alleged wrongs of the bureaucracy.” Id. (quoting L.W., supra, 613 A.2d at 355 n. 11).
The mother also contends that ”[t]he lower court, in terminating the mother's parental rights, acted prematurely.” We recently discussed in some detail the pitfalls of the "wait and see" option where, as the trial judge found here, there is no early prospect that the mother will be able to care for her child. L.L., supra, 653 A.2d at 887-89; see also In re S.C.M., 653 A.2d 398, 406 (D.C.1995) (”[p]rotracted retention in temporary foster care is generally not in a child's interest”). This is especially true where, as here, a court considering reunification with the mother would have to consider, for many years, "the kind of risk that is involved in putting a child of [tender years] in the environment that drug addiction breeds.” L.L., supra, 653 A.2d at 885 n. 25 (quoting In the Interest of Ashley K., 212 IIl.App.3d 849, 156 Ill.Dec. 925, 571 N.E.2d 905, 922 (1991)).


. The court does not fault R.M. solely for the failure to arrange visitation since D.H.S. and particularly R.M.’s social worker, E.B., were not responsive to her requests for visitation and public assistance. From the beginning of the case, E.B. was antagonistic to R.M. and did little to affect reunification. His contact with her was sporadic and inconsistent and his case plan was narrow. The court finds that D.H.S.'s efforts at reunification were wanting and thus the court declines to credit E.B.’s testimony.


. It is noteworthy that R.M. has not raised any of her children.